IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
Vs. No. CR 20-1486 KG
TYSON LEE TERRELL, et al.,

Defendant.

ORDER ON MOTION FOR BILL OF PARTICULARS

This matter is before the Court on Defendant Tyson Lee Terrell’s Motion for Bill of
Particulars (Motion), filed June 14, 2021. (Doc. 115). Mr. Terrell’s Motion is now fully and
timely briefed. See (Doc. 121, Response). Having considered the parties’ briefing, the record in
the case, and the relevant law, the Court denies Mr. Terrell’s Motion.

L Background

On April 7, 2021, a Superceding Indictment was filed charging Mr. Terrell and co-
defendants, Stetson Barnes, Donald Alfred Busch, and Jehra Lynn Hedgecock for alleged
criminal conduct occurring in May 27, 28, and 29, 2019. (Doc. 93). Specifically, the Grand Jury
charged in Count 1, Conspiracy to Commit Carjacking in violation of 18 U.S.C. § 371 (all
defendants); Count 2, of Carjacking Resulting in Death in violation of 18 U.S.C. §§ 2119(3) and
2 (all defendants); Counts 3 and 4, Using, Carrying, and Brandishing a Firearm During and in
Relation to a Crime of Violence; and Possessing and Brandishing a Firearm in Furtherance of
Such Crime, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Hedgecock and Busch); Count 5,
Using, Carrying and Brandishing a Firearm During and in Relation to a Crime of Violence;

Possessing and Brandishing a Firearm in Furtherance of Such Crime; Discharging Said Firearm,
and Causing Death Through Use or Possession of a Firearm, in violation of 18 U.S.C. §§
924(c)(1)(A)(ii), (iii), and 924(j)(1) (Barnes); and Counts 6 and 7, Felon in Possession of a
Firearm and Ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924 (Barnes and Busch
respectively). Jd.

In support of the conspiracy charge, the indictment alleges Mr. Terrell and co-defendants
committed eleven overt acts in Eddy County, New Mexico. (Doc. 51) at 2-4. Specifically, the

indictment alleges,
Overt Act 1

From on or about May 27, 2019 and continuing to on or about May 28,2019,
Stetson Barnes, Donald Alfred Busch, Jehra Lynn Hedgecock, and Tyson Terrell were at
a mobile home on a property shared by Stetson Barnes and Tyson Terrell when Donald
Alfred Busch solicited the assistance of Stetson Barnes, Jehra Lynn Hedgecock, and
Tyson Terrell in going to J.S.'s home to physically assault J.S. and take one of J.S.'s
motorcycles;

Overt Act 2

From on or about May 27, 2019 and continuing to on or about May 28,2019,
while she was meeting with Stetson Barnes, Donald Alfred Busch, and Tyson Terrell,
Jehra Lynn Hedgecock agreed to use her truck to transport the motorcycle that the group
intended to take from J.S;

Overt Act 3

On or about May 28, 2019, Jehra Lynn Hedgecock drove Stetson Barnes, Donald
Alfred Busch, and Tyson Terrell to J.S.'s home where they intended to physically assault
J.S. and take one of J.S.'s motorcycles;

Overt Act 4

On or about May 28, 2019, Jehra Lynn Hedgecock knocked on the front door of
J.S.'s home in an attempt to draw J.S. out of his home;

Overt Act 5

On or about May 28, 2019, Donald Alfred Busch located the motorcycle he
intended to take under J.S.'s carport and began the process of pushing the motorcycle off
of J.S.'s property;
Overt Act 6

On or about May 28, 2019, Stetson Barnes, Jehra Lynn Hedgecock, and Donald
Alfred Busch each pointed a firearm at J.S. when J.S. emerged from his home;

Overt Act 7

On or about May 28, 2019, Tyson Terrell unsuccessfully attempted to jumpstart a
different motorcycle while standing under J.S.'s carport,

Overt Act 8

On or about May 28, 2019, after Stetson Barnes, Jehra Lynn Hedgecock, and
Donald Alfred Busch pointed their firearms at J.S., Jehra Lynn Hedgecock got into the
driver's seat of her truck, Tyson Terrell got into the front passenger seat of Jehra Lynn
Hedgecock's truck, Stetson Bames got into the back seat of Jehra Lynn Hedgecock's
truck, and Donald Alfred Busch pushed the stolen motorcycle off of J.S.'s property;

Overt Act 9
On or about May 28, 2019, as Jehra Lynn Hedgecock was driving her truck away
from J.S.'s home, Stetson Barnes fired multiple rounds of ammunition from the back seat
of Jehra Lynn Hedgecock's truck into J.S.'s home. One of those rounds of ammunition
struck and killed J.S;
Overt Act 10
On or about May 28, 2019, Jehra Lynn Hedgecock stopped her truck on the side
of the road so that Stetson Barnes and Tyson Terrell could assist Donald Alfred Busch in
loading the stolen motorcycle into the bed of Jehra Lynn Hedgecock's truck;
Overt Act 11
On or about May 28, 2019, after the stolen motorcycle was loaded into the bed of
her truck by Stetson Barnes, Donald Alfred Busch, and Tyson Terrell, Jehra Lynn
Hedgecock drove Stetson Barnes, Donald Alfred Busch, and Tyson Terrell back to
Stetson Barnes' mobile home. In violation of 18 U.S.C. § 371.
Id.
IZ. The Motion

Mr. Terrell now argues the Superceding Indictment “leaves [him] entirely in the dark as

to what he allegedly did in Count 1 that would prove that he intentionally and knowingly joined
a conspiracy to commit carjacking by force, violence or intimidation and what he did in Count 2
to show he had the specific intent to commit carjacking by force, violence, intimidation, and to
cause death and serious bodily harm.” (Doc. 115) at 4. He asks for a bill of particular as to these
two counts in the Superceding Indictment.

In response, the United States contends it “has fully complied with its disclosure
obligations in this case and Defendant’s motion acknowledges his receipt of ‘voluminous
discovery materials,’” and that “the information Defendant seeks is already in his possession and
it is his responsibility to utilize that discovery to prepare his defense.” (Doc. 121) at 4.

Rather, the United States asserts Mr. Terrell “is attempting to impermissibly use his
Motion as a discovery device and for a preview of the United States’ legal theories. As such, the
United States urges the Court to deny Mr. Terrell’s Motion. Jd. at 5.

II. Discussion

Federal Rule of Criminal Procedure 7(c)(1) requires the United States to produce an
indictment that alleges “a plain, concise, and definite written statement of the essential facts
constituting the offense charged[.]” Rule 7(f) further provides that “[t]he defendant may move
for a bill of particulars[.]” The Court may grant a defendant’s request for a bill of particulars to
aid in “inform[ing] the defendant of the nature of the charge against him with sufficient precision
to enable him to prepare for trial,” “avoid[ing] or minimiz[ing] the danger of surprise at [the]
time of trial,” or “enabl[ing] [the defendant] to plead his acquittal or conviction in bar of another
prosecution for the same offense[.]” Wyatt v. United States, 388 F.2d 395, 397 (10th Cir. 1968)
(internal quotation omitted).

However, a detailed indictment, coupled with full discovery, may avert the need for a bill

of particulars. United States v. Kunzman, 54 F.3d 1522, 1526 (10th Cir. 1995) (affirming denial
of motion for bill of particulars where defendant was inter alia “provided with full discovery of
the government’s materials prior to trial”). Indeed, so long as the defendant is apprised of “the
theory of the government’s case, the district court does not abuse its discretion in denying [the]
defendant’s motion for a bill of particulars... .” United States v. Levine, 983 F.2d 165, 167
(10th Cir. 1992) (internal quotations and brackets omitted); see also United States v. Dunn, 841
F.2d 1026, 1029 (10th Cir. 1988) (holding indictment need not “allege in detail the factual proof
that will be relied upon to support the charges”) (internal quotations omitted). The district court
has discretion in determining whether a bill of particulars is necessary to effectuate proper notice
to the defendant. Levine, 983 F.2d at 166 (holding “[t]he denial of a motion for a bill of
particulars is left to the district court’s discretion”).
A. Analysis

The Superceding Indictment alleges Mr. Terrell and co-defendants committed the
charged offenses on or about May 27, 28, and 29, 2019, as well as “May 27, 2019, and
continuing to on or about May 28, 2019[.]” (Doc. 93). The indictment further alleges the
charged conduct occurred in Eddy County, New Mexico. Jd. The indictment specifically
charges overt acts alleging that Mr. Terrell’s and co-defendants went to J.S.’s home to physically
assault J.S. to take one of J.S.’s motorcycles; that they agreed to use Hedgecock’s truck to
transport the motorcycle; they intended to physically assault J.S. to take one of J.S.’s
motorcycles; that Hedgecock knocked on J.S.’s front door to draw J.S. out of his home; that
Busch located the motorcycle he intended to take from J.S. located under a carport and began to
push it off J.S.’s property; that Barnes, Hedgecock and Busch pointed a firearm at J.S. when J.S.
emerged from his home; that Terrell unsuccessfully attempted to jumpstart a different

motorcycle while under J.S.’s carport; that Barnes, Hedgecock and Busch pointed their firearms
at J.S.; Hedgecock got into the driver’s seat of her truck; Terrell got into the front passenger seat
and Barnes got into the back seat, and Busch pushed the stolen motorcycle off J.S.’s property;
that as Hedgecock drove away, Barnes fired multiple rounds of ammunition from the back seat
of the truck into J.S.’s home, one round struck and killed J.S.; that Hedgecock stopped her truck
on the side of the road so Barnes and Terrell could assist Busch load the stolen motorcycle into
the bed of Hedgecock’s truck; and that after the motorcycle was loaded into the truck,
Hedgecock drove Barnes, Busch and Terrell to Barnes’ mobile home.

In reviewing these allegations within the purview of the controlling law, the Court
concludes that the indictment describes the charged conduct in sufficient detail. Indeed, the
indictment identifies specific dates, places, and persons involved in the charged conduct. See
Kunzman, 54 F.3d at 1526 (affirming district court’s denial of motion for bill of particulars
because “indictment described the defendants’ scheme in detail and provided dates, places and
the persons involved in various transactions”). The Superceding Indictment leaves no question
as to “the nature of the charge[s] against [Mr. Terrell]” and plainly “avoid[s] or minimize[s] the
danger of surprise at [the] time of trial.” See Wyatt, 388 F.2d at 398.

Moreover, the Court also notes and Mr. Terrell agrees that the United States has provided
voluminous discovery to supplement the allegations set forth in the indictment. (Doc. 121). The
ample discovery produced, coupled with the details alleged in the indictment as set forth above,
obviates the need for a bill of particulars. See Dunn, 841 F.2d at 1029 (affirming the district
court’s denial of defendant’s motion for bill of particulars explaining, “[a] bill of particulars ... is
not a discovery device...”) (internal citation omitted). The Court finds Mr. Terrell’s Motion

unpersuasive.
IT IS, THEREFORE, ORDERED that Mr. Terrell’s Motion for Bill of Particulars (Doc.

a ae STATES@MIATRICT JUDGE

115) is denied.

 
